ADAMS, Judge,
dissenting:
This Court is requried to accept factual determinations of the National Labor Relations Board only “if supported by substantial evidence on the record considered as a whole.” 29 U.S.C. § 160(e) (1982). In Universal Camera Corp. v. National Labor Relations Board, 340 U.S. 474, 477, 71 S.Ct. 456, 459, 95 L.Ed. 456 (1951), the seminal case in this area, the Supreme Court explained that substantial evidence
“is more than a mere scintilla. It means such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.” ... Accordingly, it “must do more than create a suspicion of the existence of the fact to be established .... it must be enough to justify, if the trial were to a jury, a refusal to direct a verdict when the conclusion sought to be drawn from it is one of fact for the jury.”
(quoting Consolidated Edison Co. v. National Labor Relations Board, 305 U.S. 197, 229, 59 S.Ct. 206, 216-17, 83 L.Ed. 126 (1938), and National Labor Relations Board v. Columbian Enameling & Stamping Co., 306 U.S. 292, 300, 59 S.Ct. 501, 505, 83 L.Ed. 660 (1939)).
The Administrative Law Judge here found, in a determination that constitutes the linchpin of the case, that the petitioner had knowledge that Hock had engaged in activities protected under the National Labor Relations Act. On this record I cannot say that this finding is supported by substantial evidence. There is no direct evidence that the petitioner was aware of Hock’s activities, and such indirect evidence as exists is inferential, at best. I therefore respectfully dissent from the order of the Court which, despite the fact that Hock’s record of absences and lateness is nothing short of deplorable, would require his re-employment with back pay.